           Case 1:12-cr-00294-LJO-BAM Document 51 Filed 09/23/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:12-CR-00294-LJO
12                                Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                         STATUS CONFERENCE
13                           v.
                                                         DATE: September 29, 2020
14   VINCENT CRUZ-MAESTAS,                               TIME: 2:00 P.M.
                                                         COURT: Hon. Sheila K. Oberto
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on September 29, 2020.

21          2.     By this stipulation, initiated by the defense, the parties stipulate that the status conference

22 may be continued to November 2, 2020, to allow time for defense review of the discovery and

23 settlement discussions.

24          IT IS SO STIPULATED.

25

26
27

28

                                                          1
30
           Case 1:12-cr-00294-LJO-BAM Document 51 Filed 09/23/20 Page 2 of 2

      Dated: September 23, 2020                              MCGREGOR W. SCOTT
 1                                                           United States Attorney
 2
                                                             /s/ ANTONIO J. PATACA
 3                                                           ANTONIO J. PATACA
                                                             Assistant United States Attorney
 4

 5
      Dated: September 23, 2020                              /s/ VICTOR M. CHAVEZ
 6                                                           VICTOR M. CHAVEZ
 7                                                           Counsel for Defendant
                                                             Vincent Cruz-Maestas
 8

 9
10
                                          FINDINGS AND ORDER
11
            Based upon the stipulation and representations of the parties, the Court orders the status
12
     conference be continued until November 2, 2020, at 2:00 pm before the Magistrate Judge.
13

14 IT IS SO ORDERED.

15
        Dated:    September 23, 2020                           /s/
16                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
30
